Exhibit 10.4

SUPPLEMENTAL CONFIRMATION

To:

 

Woodward, Inc.

1000 East Drake Road

Fort Collins, Colorado 80525

From:

Goldman, Sachs & Co.

Subject:

Accelerated Stock Buyback

Ref. No:

SDB2502712937

Date:

June 2, 2015

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Woodward, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of June 2, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to
time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

 

 

Trade Date:

June 2, 2015

Forward Price Adjustment Amount:

USD [***]

Calculation Period Start Date:

June 3, 2015

Scheduled Termination Date:

[***]

Final Termination Date:

[***]

First Acceleration Date:

[***]

Prepayment Amount:

USD 125,000,000.00

Prepayment Date:

June 5, 2015

Initial Shares:

2,047,601 Shares;  provided that if, in connection with the Transaction, GS&Co.
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.

Initial Share Delivery Date:

June 5, 2015

Ordinary Dividend Amount:

For any calendar quarter, USD 0.10.



1

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Scheduled Ex-Dividend Dates:

August 13, 2015 and November 12, 2015.

Termination Price:

USD [***] per Share

Additional Relevant Days:

The five Exchange Business Days immediately following the Calculation Period.

 

3.Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

 

2

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.

 

 

 

 

 

 

Yours sincerely,

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

By:

/s/ Eugene Parloff

 

 

 

Eugene Parloff

 

 

 

Vice President

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

Woodward, Inc.

 

 

 

 

By:

/s/ Robert F. Weber, Jr.

 

 

Name: Robert F. Weber, Jr.

 

 

Title: CFO & Treasurer

 

 

 

 

 

 

 



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------